Citation Nr: 1621219	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for lumbar scoliosis.

2. Entitlement to service connection for a low back condition other than scoliosis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant, Brother and Sister in Law


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014, the Board remanded this matter for additional development, and in April 2015, the Board denied the claim.  The Veteran appealed the April 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the Joint Motion for Remand (JMR) entered by the attorney representing the Veteran before the Court and the attorney representing the Secretary (the Parties).  The appeal is now back before the Board.

In March 2016, the Veteran submitted additional evidence with a waiver of initial RO review.  Therefore, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The evidence does not clearly and unmistakably show that the Veteran's scoliosis pre-existed service.

2. The Veteran's scoliosis, which manifested during service, led to the development of degenerative disc disease and spondylosis of the thoracolumbar spine.

CONCLUSIONS OF LAW

1. The criteria for service connection for scoliosis have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2. The criteria for service connection for degenerative disc disease and spondylosis of the thoracolumbar spine as secondary to scoliosis have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a congenital or familial disease (as opposed to a defect) may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  

Notably, 38 C.F.R. § 3.303(c) explains that certain disorders, such as congenital malformations, associated with universally recognized medical principles are considered to clearly and unmistakably preexist service without additional evidence.  See 38 C.F.R. § 3.303(c).  However, a congenital disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness.  Service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran seeks entitlement to service connection for a back disability.  The Veteran reports that he fell during training and injured his back.

Service treatment records indicate that the clinical evaluation of the Veteran's spine was normal on pre-induction.  See Report of Medical Examination (RME), December 11, 1967.  

In June 1968, the Veteran was admitted for treatment due to back pain.  X-ray films of the spine revealed a scoliotic deformity of the upper lumbar spine with the curvature being to the right.

An undated service treatment record indicates that the Veteran complained of a back ache.  Another undated treatment record indicates that the Veteran reported a three week history of back pain that manifested during basic training.  Prior to that, he had little or no difficulty with his back, but during his basic training noted a low back pain which is described as varying between a sharp pain and an ache.  A different undated treatment record indicates the Veteran had percussion tenderness over the lumbar spine with some limitation of flexion.  The diagnosis was mechanical low back pain.

A note dated August 28, 1968 from an orthopedist indicates that the Veteran reported having had back pain for 10 to 12 years and was told that he had a crooked back.  He had pain with increased activity.  On August 30, 1968, it was found that the Veteran's lumbar scoliosis was not incurred in the line of duty and that it existed prior to service.  It was recommended that he be administratively discharged.

A RME completed in August 1968 shows a notation of scoliosis and indicates that the Veteran was unfit for induction.  The clinician recommended separation from service.

Immediately following service, the Veteran was treated at a VA facility in September 1968.  He reported that his back gave him a little trouble during basic training in May 1968.  X-ray films showed a marked rotary scoliosis to the right in the lower thoracic and upper lumbar region.

Treatment records received from the Social Security Administration (SSA) include records from UVMC.  In September 1984, the Veteran reported low back pain.  The Board notes that in 1984 the Veteran was involved in a motor vehicle accident; however, his complaints related to the accident did not include the low back. 

VA treatment records dated in November 1986, February 1987, and April 1987 show continued complaints of back pain.  An x-ray report dated April 1987 shows the Veteran had slight dextroconvex scoliosis.  A July 1987 MRI report shows scoliosis with minimal spondylitic change at L1-2.

In support of the Veteran's claim is an April 1990 statement from his brother, which indicates that he was not aware that the Veteran had a back problem until he went to visit him while he was hospitalized during service.

SSA records include a mental status evaluation dated May 1996.  During the examination, the Veteran reported that he initially injured his back during service while engaging in "jungle-type" training.  He said he was climbing the ropes and doing "monkey bars" and other men fell on top of him.  

VA treatment records dated June, August, and September 2004 show complaints of back pain.  The August 2004 treatment record indicates a history of pain dating since service.  A February 2005 treatment record shows complaint of low back pain with a history of low back pain since a fall during service.

A letter from private provider Dr. J.H., dated April 2010, indicates that he treated the Veteran one time in 2006 for chronic back problems and scoliosis.  He believed the Veteran's symptoms were clearly related to the scoliosis.  While the Veteran indicated that Dr. J.H. had treated him in the 1980's, Dr. J.H. indicated that those records were not available.  He noted that the Veteran reported having been discharged from service due to scoliosis, which was possible, but that he did not have a history of a trauma or injury specific to service to explain that.  He explained that scoliosis is normally a congenital or developmental problem and that the Veteran's present symptoms are related to the scoliosis.  He indicated that the service treatment records might shed further light on the issue.  The available treatment record from Dr. J.H. shows treatment in January 2006 for chronic back pain.  He identified scoliosis and possible spinal stenosis.  X-rays showed fairly significant scoliosis.  Dr. J.H. indicated his belief that it had been stable; however, his opinion has no probative value since he did not have any other treatment records for comparison.

Treatment records from UCMC show that in May 2010, the Veteran was seen by Dr. R.W. for complaint of back pain.  He reported that during service he fell off a log and afterwards, other soldiers fell on top of him.  He described being carried from the scene on a stretcher.  He indicated that his back pain had started at that time and continued to present.  X-rays showed scoliosis with posterior facet arthropathy.  Dr. R.W. observed a significant degree of scoliosis.  In June 2010, Dr. S.M. treated the Veteran's back pain.  The Veteran reported having had back pain since service when he fell in a ravine with other soldiers falling on top of him.  The impression was thoracolumbar scoliosis and spondylosis with radicular low back pain.  She indicated that given the underlying scoliosis and remote nature of the injury, she could not comment on the back condition's relationship to service.

During the March 2011 VA examination, the Veteran reported being treated during service for back pain.  He said he fell off a log and was taken back to his barracks.  He went to the hospital where he was told he had scoliosis.  He denied having scoliosis prior to that time.  He denied having problems while working in construction prior to entering the military.  Scoliosis was observed on x-ray.  The diagnosis was dextrorotoscoliosis.  While an etiology opinion was provided, the opinion is inadequate for rating purposes as the examiner did not indicate whether the scoliosis clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by service.  Further, the examiner did not consider the Veteran's lay statements regarding post-service treatments.  Therefore, the opinion report cannot be considered in the adjudication of the claim.

In March 2013, the Veteran, his brother, and his sister-in-law testified before the undersigned VLJ.  The Veteran testified and his brother confirmed that prior to service, he had not had back problems or pain.  See Transcript, at 4.  He indicated that he did not have back pain while growing up on a farm and was fine during his 8 weeks of basic training.  He was injured during AIT training.  Id. at 15.  Specifically, he injured his back while doing jump training.  He stated that while navigating a swampy area and crossing over logs, he fell and others fell on top of him.  He thought he fell about 3 feet.  He was carried back to the barracks and then hospitalized for about a week.  Id. at 13-14.  His brother testified that he visited the Veteran while he was hospitalized and that when he arrived, the Veteran had already been hospitalized for about 3 days.  Id. at 14.  His brother testified that when he picked the Veteran up at the time of discharge from service, the Veteran walked differently and described his pain to him.  Id. at 5.  The Veteran said he learned of the scoliosis when he was being discharged from service.  He was issued a back brace.  After being discharged from service, he sought treatment within the same month at a VA Medical Center (VAMC).  Id. at 9.  After service, he drove tractor trailers until 1984.  While driving, he wore a back brace and had a special seat due to his back pain.  Id. at 17.  He took over-the-counter medications to treat his pain.  Id. at 18.

The Veteran had another VA examination in January 2015.  He reported that during service, other soldiers fell on him and he was carried back to the barracks.  He was admitted to the hospital and his scoliosis was discovered.  He indicated that he has had back pain since service.  The diagnosis was lumbar scoliosis.  An etiology opinion was provided; however, per the JMR, the opinion is inadequate for rating purposes.

In February 2016, the Veteran submitted an opinion report from a private provider, Dr. A.A., M.D., F.H.M., dated December 2015.  She indicated review of in-service and post-service medical records, the VA examination reports, and hearing transcripts from the claims file.  She provided a detailed summary of the pertinent evidence and found that the scoliosis manifested during service.  She opined that it was more likely that not that the Veteran had worsening of his scoliosis beyond its natural progress due to service, which in turn caused superimposed disabilities of degenerative disc disease and spondylosis.  In support of her finding, she noted that the Veteran's scoliosis was not found and back pain was not indicated on the entrance examination.  He was seen for back pain of three weeks duration during basic training and again, no scoliosis was found.  It was noted that the Veteran denied having prior back pain.  She noted the one treatment record dated during service that documents a 10 to 12 year history of back pain; however, she pointed out that two other medical records show the Veteran denied having back pain prior to service.  Further, the Veteran testified that he had not had pain prior to service.

Dr. A.A. noted that per the literature submitted with her opinion, it is common for individuals with untreated scoliosis to develop degenerative arthritis or spondylosis.  She also noted a 2010 MRI report which indicates that the areas of degeneration are in the areas of stress from the Veteran's scoliosis.  She pointed out other medical records from 2006 and 2010 which indicate that the Veteran's symptoms are clearly related to scoliosis and that the Veteran had fairly significant scoliosis at approximately 38 degrees.  She noted that a curvature of this severity is hard to miss on a physical examination.  

Dr. A.A. indicated that the terms defect and disease have different legal meanings than their medical meanings and that using the legal definitions, the Veteran's scoliosis would be characterized as a disease as the condition is capable of changing, as evidenced by the fact that his condition worsened from barely perceptible in service to fairly significant in 2010.  She concluded that the Veteran's service more likely than not caused his disease, scoliosis, which first manifested in service, to worsen beyond its natural progression.  In turn, this led to the superimposed disabilities of degenerative disc disease and spondylosis.

The Board has considered all of the evidence in the light most favorable to the Veteran and finds that service connection for a back disability, to include scoliosis and the superimposed disabilities of degenerative disc disease and spondylosis, is warranted.

The Board recognizes that the Veteran has provided inconsistent statements regarding injury during service (i.e. fall while climbing the ropes and monkey bars and falling in a trench, down a ravine, or off logs with others falling on top of him, etc.)  Service treatment records do not document report of an in-service accident related to his back pain.  The Veteran also did not report the accident when treated immediately after service.  Regardless, his statements do not preclude service connection in this case since the evidence shows that physical movement triggered the manifestation of his scoliosis.

First, based on the facts in this case, the Board finds that scoliosis is a congenital disease as opposed to a defect.  Notably, the Veteran's scoliosis was not observed during the entrance examination and not diagnosed until x-rays were obtained in June 1968.  In September 1968, mere days after separation from service, VA providers documented marked scoliosis, thus supporting a finding that scoliosis is a disease versus defect since the condition appears to have manifested and worsened during service.  Moreover, Dr. A.A. found that scoliosis is a disease and supported her finding with rationale, to include medical literature.  Accordingly, the evidence supports a finding that scoliosis is a congenital disease.

As discussed above, a congenital disease may be service connected if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  Determinations must be made on a case-by-case basis.  Here, the evidence supports a finding that the back condition, to include scoliosis, manifested after entry to service.  At entrance to service, the clinician did not document a back condition, to include scoliosis, thus triggering the presumption of soundness.  While August 1968 service treatment records found scoliosis was not incurred in the line of duty and existed prior to service, the presumption of soundness cannot be rebutted as the evidence does not clearly and unmistakably show that a back condition, to include scoliosis, pre-existed service.  It appears that the in-service findings were based on an August 1968 service treatment record, which documents the Veteran's report of a 10 to 12 year history of back pain.  However, the Board finds it possible that the clinician meant 10 to 12 weeks instead of years.  This finding is supported by the Veteran's September 1968 report of back pain manifesting in May 1968, approximately 10 to 12 weeks prior to the August 1968 finding.  While there are no service treatment records dated in May 1968, there are records matching the Veteran's report of treatment during that period which are undated and show report of back pain manifesting during basic training.  These records diagnose mechanical back pain but not scoliosis.  Scoliosis was not diagnosed until June 1968 when x-rays were obtained.  Thus, the Board finds it likely that the undated treatment records document the Veteran's treatment of back pain occurring in or around May 1968.  Given the lay and medical evidence, it is possible to conclude that the clinician meant 10 to 12 weeks of pain as opposed to years, a period that aligns with the Veteran's first reports of back pain and treatment.  At the very least, the Board notes that the service medical records contain conflicting histories of when the back pain first began, with at least one record stating that the onset was during basis training.  Also weighing against a finding that the Veteran had a back condition prior to service are the Veteran's consistent statements and supporting buddy statement indicating that he did not have back pain or treatment prior to service.  As such, the Board finds that the presumption of soundness has not been rebutted.

Based on the foregoing, the Board finds that the Veteran's scoliosis, a congenital disease, manifested during and has persisted since service, a finding supported by the opinion report from Dr. A.A.  Consequently, the Board also finds that service connection for degenerative disc disease and spondylosis are warranted on a secondary basis based on the opinion report from Dr. A.A., which notes a nexus between scoliosis and the development of degenerative disc disease and spondylosis.  Her opinion is supported with rationale and medical literature.

In summary, after a review of all of the evidence, the Board finds that service connection for scoliosis, and for degenerative disc disease and spondylosis of the thoracolumbar spine secondary to scoliosis, is warranted.  The appeal is granted.


ORDER

Service connection for scoliosis is granted.

Service connection for degenerative disc disease and spondylosis of the thoracolumbar spine as secondary to scoliosis is granted.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


